DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Dore and Chiabrera does not explicitly teach “defining a hemisphere around a surface normal at a point of the plurality of points in the volumetric image data.”
In response, the examiner respectfully disagrees.  Dore teaches that to obtain the 3D parts, the point cloud may be partitioned according to different methods. For example, the point cloud may be partitioned according to the examples of FIGS. 8A to 8D. According to the non-limiting example of FIG. SA, the 3D space 81 (e.g. a half-sphere) occupied by the point cloud is partitioned according to spherical coordinates (r, θ, φ), i.e. according to a distance 'r' corresponding to the radius of the half-sphere and to the angles 'θ' and 'φ', each dimension 'r', 'θ' and 'φ' being partitioned evenly. According to a variant, one or more of the dimensions 'r', 'θ' and/or 'φ' may vary, for example the depth of the 3D parts may vary with the dimension 'r'. According to a variant, the size of each 3D part is determined to uniformly distribute the points of the point cloud into the 3D parts, the size of the 3D points depending from the local density of the points in the different areas of the space occupied by the point cloud. In the example of FIG. 8B, the 3D space 82 (e.g. a half-sphere) occupied by the point cloud is 
Fig. 8A illustrates a half-sphere (hemisphere) that is defined around a surface normal at a point (the origin of the half-sphere).  Fig. 8A of Dore is similar to Fig. 6a of the specification.  The description of Fig. 6a states, “…a hemisphere 601 around a surface normal 602 at point P is considered, as shown in Fig. 6a.”  Both figures illustrate 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17, 19-22, 24-27, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dore et al. (US 2019/0371051 A1) in view of Chiabrera et al. (US 2003/0071813 A1).
Consider claim 19, Dore teaches an apparatus comprising at least one processor ([0142] – [0150]), non-transitory memory including computer program code ([0142] – [0150]), the memory and the computer program code configured to, with the at least one processor, cause the apparatus to: process volumetric image data comprising a plurality of points (the point cloud is a representation of the ; define a hemisphere around a surface normal at a point of the plurality of points in the volumetric image (To obtain the 3D parts, the point cloud may be partitioned according to different methods. For example, the point cloud may be partitioned according to the examples of FIGS. 8A to 8D. According to the non-limiting example of FIG. SA, the 3D space 81 (e.g. a half-sphere) occupied by the point cloud is partitioned according to spherical coordinates (r, θ, φ), i.e. according to a distance 'r' corresponding to the radius of the half-sphere and to the angles 'θ' and 'φ', each dimension 'r', 'θ' and 'φ' being partitioned evenly. According to a variant, one or more of the dimensions 'r', 'θ' and/or 'φ' may vary, for example the depth of the 3D parts may vary with the dimension 'r'. According to a variant, the size of each 3D part is determined to uniformly distribute the points of the point cloud into the 3D parts, the size of the 3D points depending from the local density of the points in the different areas of the space occupied by the point cloud. In the example of FIG. 8B, the 3D space 82 (e.g. a half-sphere) occupied by the point cloud is partitioned according to spherical coordinates (r, θ, φ) in a staggered way. In the examples of FIGS. 8A and 8B, the 3D parts may be seen as view camera frustum volumes. According to the non-limiting example of FIG. 8C, the 3D space 83 (e.g. a parallelepiped corresponding to a box bounding the point cloud) occupied by the point cloud is partitioned according to ; partition the defined hemisphere spatially into a predefined number of angles (To obtain the 3D parts, the point cloud may be partitioned according to different methods. For example, the point cloud may be partitioned according to the examples of FIGS. 8A to 8D. According to the non-limiting example of FIG. SA, the 3D space 81 (e.g. a half-sphere) occupied by the point cloud is partitioned according to spherical coordinates (r, θ, φ), i.e. according to a distance 'r' corresponding to the radius of the half-sphere and to the angles 'θ' and 'φ', each dimension 'r', 'θ' and 'φ' being partitioned evenly. According to a variant, one or more of the dimensions 'r', 'θ' and/or 'φ' may vary, for example the depth of the 3D parts may vary with the dimension 'r'. According to a variant, the size of each 3D part is ; determine a respective representative value for respective angles of the predefined number of angles of the defined hemisphere ([0099], [0103] – [0107], [0114], and claim 2); generate a matrix, for the point storing the determined respective representative values ([0099], [0103] – [0107], [0114], and claim 2); and encode the generated matrix for the point for video compression ([0129] – [0133]).
However, Dore does not explicitly teach that the representative value is representative radiance value.
Chiabrera teaches the representative value is representative radiance value ([0067] – [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using radiance as representative value because such incorporation would allow the derivation of an optimal set of display-excitation electrical-input signals that help produce a displayed image similar to that which one would observe by looking at the original three-dimensional scene directly.  [0022] – [0023].
Consider claim 20, Dore teaches the apparatus is further caused to: pack multiple generated matrices into a larger matrix ([0099] – [0107], [0114], and claim 2), wherein the multiple generated matrices comprises, at least, the generated matrix ([0099] – [0107], [0114], and claim 2) and encode the larger matrix ([0099] – [0107], [0114], [0129] – [0133], and claim 2). 
Consider claim 21, Dore teaches the apparatus is further caused to: interleave matrices of neighbouring points before encoding to generate an interleaved matrix ([0099] – [0107], [0114], Fig. 5, and claim 2), wherein the neighboring points comprises, at least, the point ([0099] – [0107], [0114], Fig. 5,  and encode the interleaved matrix ([0099] – [0107], [0114], Fig. 5, and claim 2; [0129] – [0133]).
Consider claim 22, Dore teaches the apparatus is further caused to: layer the determined respective representative radiance values of the generated matrix for the plurality of points to generate a layered matrix ([0099] – [0107], [0114], Fig. 5, and claim 2); and encode the layered matrix ([0099] – [0107], [0114], Fig. 5, and claim 2; [0129] – [0133]).
Consider claim 31, Dore teaches the predefined number of angles comprises angles associated with potential viewing angles around the surface normal at the point ([0098], [0099], [0103] – [0107], [0114], and claim 2).
Consider claim 14, claim 14 recites the same limitations as claim 19.  Therefore, it is rejected for the same reasons.
Consider claim 15, claim 15 recites the same limitations as claim 20.  Therefore, it is rejected for the same reasons.
Consider claim 16, claim 16 recites the same limitations as claim 21.  Therefore, it is rejected for the same reasons.
Consider claim 17, claim 17 recites the same limitations as claim 22.  Therefore, it is rejected for the same reasons.
Consider claim 24, claim 24 recites the same limitations as claim 19.  Therefore, it is rejected for the same reasons.
Consider claim 25, claim 25 recites the same limitations as claim 20.  Therefore, it is rejected for the same reasons.
Consider claim 26, claim 26 recites the same limitations as claim 21.  Therefore, it is rejected for the same reasons.
Consider claim 27, claim 27 recites the same limitations as claim 22.  Therefore, it is rejected for the same reasons.
Consider claim 30, claim 30 recites the same limitations as claim 14.  Therefore, it is rejected for the same reasons.
Consider claim 29, claim 29 recites the same limitations as claim 24.  Therefore, it is rejected for the same reasons.
Claims 18, 23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dore et al. (US 2019/0371051 A1) in view of Chiabrera et al. (US 2003/0071813 A1) and Sorkine-Hornung et al. (US 9,786,062 B2).
Consider claim 23, the combination of Dore and Chiabrera teaches all the limitations in claim 22 but does not explicitly teach the respective representative radiance value is an average radiance value 
Sorkine-Hornung teaches the respective representative radiance value is an average radiance value (col. 5, line 14 – col. 6, line 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of calculating the average radiance value because such incorporation would help reduce the influence of noisy radiance.  Col. 5, lines 34-36.
Consider claim 18, claim 18 recites the same limitations as claim 23.  Therefore, it is rejected for the same reasons.
Consider claim 28, claim 28 recites the same limitations as claim 23.  Therefore, it is rejected for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAT C CHIO/           Primary Examiner, Art Unit 2486